DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the Specification (pg 9, lines 26-30) states: 
“Through the plate-shaped configuration of the body, i.e. through a body extending substantially in two dimensions, shunt-free mounting of the connection device container is facilitated.”
However, the overall inventive concept of the claimed invention appears to be a mechanism (“a connection device”) that suspends flexible piping above a container inlet via cabling attached to pneumatic cylinders.  The “connection device” itself ends with a “body” and “coupling device” that attaches to the container via suction cups.
Within the overall disclosure, as best understood by Examiner and in light of basic physics concepts, it is the suspension of the flexible piping via cabling and pneumatic cylinders that provides “shunt-free mounting of the connection device container”…not the shape of the body as disclosed by Applicant in the Specification, and presumably the rationale behind Applicant’s claim of a “plate-shaped” body configuration at Claim 7.  Applicant offers no additional explanation in the disclosure concerning the shape of the “body” or any unexpected results of said body being specifically “plate-shaped”.  Applicant actually discloses that the body can be any suitable shape "which permits container 300 and downpipe 200 to be connected with one another" (see Specification, pg 14, lines 10-13).
Applicant appears to acknowledge this interpretation of the inventive concept at Claim 2, wherein a “lowering device” that mounts the body “in a hanging manner” is claimed.

Claim Interpretation
In light of the above objections to the Specification, Examiner has applied broadest reasonable interpretation to the following limitations:
Regarding Claims 1-2, the claims contain the limitation “when the body rests on the upper side of the container.”  In light of the rationale presented above, Examiner recognizes that any apparatus capable of suspending flexible piping via pneumatic cylinders and cabling would enable the body to “rest” on the upper side of the container.  The disclosure as written does not appear to require that the body physically touches the upper side of the container without imparting a force on said container, as implied by the title of the claimed invention.
Regarding Claim 7, Examiner interprets the limitation of “the body is configured in a plate-shaped manner” as a matter of design choice by Applicant, and not given patentable weight (please see the rejection of Claim 7 below for a more detailed explanation).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-10, The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Further regarding Claims 1-10, Claim 1 contains several limitations that are not positively recited (see MPEP 2173.05(d)), to include: 
an outlet opening
a downpipe
an upward-facing inlet opening of a container
a flexible connection element
a connection … created between the outlet opening of the downpipe and the opening of the body
an upward-facing inlet opening of a container 
a sealed connection between the opening of the body and the inlet opening of the container when the body rests on an upper side of the container.
	As currently written, Claim 1 only requires “a connection device” that has a body with a continuous opening from an upper side to an underside of the body, and a coupling device attached to the underside of the body.  Examiner further notes that this extremely broad result for Claim 1 is well known to the art, and includes any apparatus (pipe, disc, etc) capable of connecting two items.
As currently written, it is therefore unclear if the aforementioned excluded limitations are actually required in Claim 1 and/or the dependent claims.   In the interests of compact prosecution, however, Examiner has applied applicable prior art to these limitations as shown below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muhr (US 6,269,852).
Regarding Claim 1, Muhr discloses a connection device (25) for connecting an outlet opening (Examiner's annotations) of a Downpipe (Examiner's annotations) to an upward-facing inlet opening (16) of a container (Examiner's annotations), the connection device (Fig 5) has:
a body (Fig 2, Item 2) with a continuous opening from an upper side to an underside of the body (Examiner's Annotations);

 wherein a coupling device (Fig 1, item 9), which is attached to the underside of the body (2) and which is configured for creating a sealed connection between the opening of the body and the inlet opening of the container Examiner's Annotations) when the body rests on an upper side of the container (Col 5, lines 6-15).

    PNG
    media_image1.png
    828
    580
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    744
    624
    media_image2.png
    Greyscale

	Regarding Claim 2, Muhr discloses a connection device, furthermore comprising  a lowering device (Fig 1, Items 4, 5, 6, and 7 and Col 4, lines 18-38), which is configured to mount the body (2) in a hanging manner with upward-facing upper side and to lower and raise the body (2) in such a way that 
	Regarding Claim 3, Muhr discloses a connection device, wherein the lowering device has cable elements (Examiner's annotations and Col 4, lines 18-38, ""electrically powered tackle line mechanism") on which the body (2) is fastened and the free lengths of which can be lengthened for lowering the body and can be shortened for raising the body (accomplished by items 4-7 as disclosed at Col 4, lines 18-38).
	Regarding Claim 4, Muhr discloses a connection device, wherein the lowering device (Items 4-7) has pneumatic cylinders (Col 4, lines 18-38, wherein pneumatic cylinders are specifically disclosed);
the cable elements (Examiner's annotations) are fastened on pistons of the pneumatic cylinders (Col 4, lines 418-38 discloses both a tackle line mechanism and pneumatic cylinders, as is known in the art);
 and the lengthening and shortening of the free lengths of the cable elements is brought about by moving the pistons (disclosed at Col 4, lines 418-38 by a combination of a tackle line mechanism and pneumatic cylinders, which contain pistons as is known to the art).
	Regarding Claim 8, Muhr discloses A system for connecting an outlet opening (210) of a downpipe (200) with an upward-facing inlet opening (310) of a container (300), wherein the system has: the downpipe (10), the container (1), the connection device (entire invention) according to claim 1 and the flexible connection element (3). 
Regarding Claim 9, Muhr discloses A system for connecting an outlet opening wherein  the opening of the body (2) on the underside of the body is smaller than the inlet opening of the container (See Fig 2, wherein the opening of the body (2) is nestled within the opening of the container (1). 
	Regarding Claim 10, Muhr discloses A method for connecting an outlet opening (210) of a downpipe (200) with an upward-facing inlet opening (310) of a container (300) by means of a connection device (25) according to Claim 1 wherein the method comprises: producing a connection between the outlet opening of the downpipe (10) and the opening of the body (2) by means of a flexible connection element (3);
applying the body (2) onto an upper side of the container (3, and the entire invention);
 and producing a tight connection between the opening of the body (2) and the inlet opening of the container (1) by means of the coupling device (9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Muhr in view of McGill (US 3,971,190).
	Regarding Claim 5, Muhr teaches a connection device, wherein the coupling device (9) has a sealing element (item 9 is specifically disclosed as a “seal collar” at Col 3, lines 35-40) arranged on the underside of the body (2), which sealing element surrounds the opening of the body on the underside of the body.  
	Muhr, however, does not explicitly state that the coupling device  has fixing element, which are configured for generating the sealed connection between the opening  of the body  and the inlet opening of the container to press the body  against the upper side of the container in such a way that the sealing element is pressed in between body  and container.


    PNG
    media_image3.png
    868
    598
    media_image3.png
    Greyscale

	The advantages of McGill's teachings include the provision of a relatively uncomplicated, easily controlled apparatus to aid in article deposit action for filling cases.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply McGill’s teachings to Muhr’s disclosures by replacing the seal collar of Muhr with the connection device of McGill in order to gain the advantages of a relatively uncomplicated, easily controlled apparatus.
Regarding Claim 6, Muhr as modified above teaches a connection device, furthermore comprising: a control element (McGill, Col 3, line 68 - Col 4, line 4, disclosing connection to a vacuum source "below normal air pressure") which is suitable to control the producing of the sealed connection between the opening of the body (88) and the inlet opening  of the container (Examiner's annotations) through the coupling device (Fig 3) based on a user input; the coupling device (Fig 3) has vacuum suction cups (56) which are controllable through the control device (Col 3, line 68 - Col 4, line 50 and Col 5 lines 5-21 describe suction cup 56 ultimately controlled by the vacuum souce "below normal air pressure").
	Regarding Claim 7, Muhr teaches the claimed invention, to include a connection device with a “body”, but does specifically state that “the body is configured in a plate-shaped manner; and/or the upper side of the body has a projection for mounting the flexible connection element, which surrounds the opening” as claimed by Applicant (Muhr does not specifically describe the shape of the body, although Fig 1, item 2 appears to show a body that is “plate-shaped”).
	Examiner notes, however, that it would have been an obvious matter of design choice to make the different portions of the body  to whatever form or shape was desired or expedient (to include “plate-shaped” as claimed by Applicant, and/or with “the upper side of the body has a projection for mounting the flexible connection element, which surrounds the opening” ).  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  
	 In the present case, Applicant has not demonstrated any proven advantage of having a body that is “plate-shaped” (see Specification, pg 14, lines 10-13, wherein Applicant discloses “The body 110 can, however, have any other shape which permits container 300 and downpipe 200 to be connected with one another via the opening 120 of the body 110").


    PNG
    media_image4.png
    756
    514
    media_image4.png
    Greyscale

	Further regarding Claim 7,  Muhr as modified above teaches the claimed invention as shown.  	The advantages of Ashida's teachings include a vacuum joint having a simple structure and thus .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	- Pearlman (US 7,309,089) discloses a connection device in the form of suction cups capable of connecting an outlet opening of a downpipe to an upward-facing inlet opening of a container.
	- White (US 4,586,549) discloses a connection device for connecting an outlet opening of a downpipe to an upward-facing inlet opening of a container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/Timothy P. Kelly/               Primary Examiner, Art Unit 3753